                                                                   FiLED
                                                             U.S. DISTRICT COUai
                    UNITED STATES DISTRICT COURT               SAVANNAH DIV.
                   SOUTHERN DISTRICT OF GEORGIA 2318 wnv 20 PM 3s 03
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                        4:18-cr-253 ^^^^o.D!S iF GA.
          V.




PHILLIP BENNETT




                               ORDER TO UNSEAL


      Upon Motion of the United States,

     IT IS ORDERED that Indictment number 4;18-cr-253 referenced above, and

any and all accompanying documentation be unsealed effective November      2018.




                                  lORABLE JAMES E. GRAHAM
                              UNITED STATES MAGISTRATE COURT
                               SOUTHERN DISTRICT OF GEORGIA




                                  Page 1 of 1
